           Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 1 of 31 Page ID #:54



                   1   BRIDGFORD, GLEASON & ARTINIAN
                       Richard K. Bridgford (CA SBN 119554)
                   2   Richard.Bridgford@Bridgfordlaw.com
                   3   Michael H. Artinian (CA SBN 203443)
                       Mike.Artinian@Bridgfordlaw.com
                   4   26 Corporate Plaza, Suite 250
                       Newport Beach, CA 92660
                   5   Telephone: (949) 831-6611
                   6   Facsimile: (949) 831-6622

                   7   COOLEY LLP
                       William V. O'Connor (CA SBN 216650)
                   8   woconnor@cooley.com
                       4401 Eastgate Mall
                   9   San Diego, CA 92121-1909
               10      Telephone: (858) 550-6000
                       Facsimile: (858) 550-6420
               11
                       COOLEY LLP
               12      J. Parker Erkmann (Pro hac vice to be filed)
               13      perkmann@cooley.com
                       1299 Pennsylvania Avenue, NW, Ste 700
               14      Washington, DC 20004-2400
                       Telephone: (202) 776-2036
               15      Facsimile: (202) 842-7899
               16      Attorneys for Plaintiffs Delux Public Charter, LLC d/b/a
               17      JSX Air and JetsuiteX, Inc.

               18                          UNITED STATES DISTRICT COURT
               19          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
               20      DELUX PUBLIC CHARTER, LLC                  Case No. 8:20-cv-02344-JLS-KES
               21      d/b/a JSX AIR and JETSUITEX, INC.,
                                                                  MEMORANDUM OF POINTS AND
               22                     Plaintiffs,                 AUTHORITIES IN SUPPORT OF EX
                                                                  PARTE APPLICATION FOR
               23           v.                                    TEMPORARY RESTRAINING ORDER
                                                                  AND ORDER TO SHOW CAUSE WHY
               24      COUNTY OF ORANGE,                          PRELIMINARY INJUNCTION SHOULD
                       CALIFORNIA, a municipality; BARRY          NOT BE ISSUED
               25      RONDINELLA, Airport Director of
               26      John Wayne Airport,
                                                                  Dept.:
               27                     Defendants.                 Judge:
               28
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO                                                                      MPA ISO APPLICATION FOR TRO
           Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 2 of 31 Page ID #:55


                                                               TABLE OF CONTENTS
                   1
                   2                                                                                                                 Page
                   3
                   4   I. INTRODUCTION .................................................................................................. 1
                       II. FACTUAL BACKGROUND ............................................................................... 3
                   5
                              A. Plaintiffs Provide Safe, Convenient, Crowd-Free, And Federally
                   6             Authorized Air Transportation Services. .............................................. 3
                              B. Plaintiffs Have Been Safely And Efficiently Operating Out Of
                   7             ACI Jet’s FBO At JWA Since June 2018. ............................................ 5
                   8          C. JSX Seeks A Reasonable Accommodation .......................................... 7
                              D. The County Acted In Bad Faith ............................................................ 8
                   9
                              E. JWA Is Catering To A Politically Favored Group ............................. 10
               10      III. ARGUMENT ..................................................................................................... 11
               11             A. Governing Law ................................................................................... 12
                              B. Plaintiffs are Likely to Prevail on the Merits of Their Claims ........... 12
               12
                                 1.     The County’s Restriction is Preempted – Counts I and II........ 13
               13                       a.       Airport Noise and Capacity Act (“ANCA”)
                                                 Preemption...................................................................... 13
               14
                                        b.       Airline Deregulation Act (“ADA”) Preemption ............ 17
               15                2.     The County’s Restriction is Discriminatory – Count III .......... 20
               16             C. An Injunction is Necessary to Prevent Irreparable Harm ................... 22
                              D. The Public Interest and Equities Strongly Favor an Injunction.......... 23
               17
                              E. The Bond Should be Waived .............................................................. 25
               18      IV. CONCLUSION ................................................................................................. 25
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO                                                                   -i-                       MPA ISO APPLICATION FOR TRO
           Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 3 of 31 Page ID #:56


                                                            TABLE OF AUTHORITIES
                   1
                   2                                                                                                            Page(s)
                   3
                       Cases
                   4
                       Air Transp. Ass’n of Am. v. City & Cnty. of S.F.,
                   5      266 F.3d 1064 (9th Cir. 2001) ............................................................................ 17
                   6   Am. Airlines, Inc. v. Wolens,
                         513 U.S. 219 (1995) ........................................................................................... 17
                   7
                       Arapahoe Cnty. Pub. Airport Auth. v. FAA,
                   8      242 F.3d 1213 (10th Cir. 2001) ........................................................ 18, 19, 20, 21
                   9   Ariz. Dream Act Coal. v. Brewer,
                          757 F.3d 1053 (9th Cir. 2014) ...................................................................... 23, 24
               10
                       Baca v. Moreno Valley Unified Sch. Dist.,
               11        936 F. Supp. 719 (C.D. Cal. 1996) ..................................................................... 25
               12      Bekele v. Ford,
                         2011 WL 4368566 (N.D. Cal. Sept. 17, 2011)................................................... 22
               13
                       Bible Club v. Placentia-Yorba Linda Sch. Dist.,
               14         573 F. Supp. 2d 1291 (C.D. Cal. 2008) .............................................................. 25
               15      British Airways Bd. v. Port Auth. of N.Y.,
                          564 F.2d 1002 (2d Cir. 1977) ............................................................................. 18
               16
                       City & Cnty. of S.F. v. FAA,
               17         942 F.2d 1391 (9th Cir. 1991) ................................................................ 11, 18, 20
               18      City of Burbank v. Lockheed Air Terminal Inc.,
                          411 U.S. 624 (1973) ........................................................................................... 13
               19
                       Clay Lacy Aviation v. City of L.A.,
               20         2001 WL 1941734 (C.D. Cal. July 27, 2001) .............................................. 16, 18
               21      County of Orange v. Air Cal.,
                         No. CV 85-1542 (Dec. 13, 1985) ......................................................................... 6
               22
                       Doran v. Salem Inn, Inc.,
               23        422 U.S. 922 (1975) ........................................................................................... 23
               24      Drakes Bay Oyster Co. v. Jewell,
                         747 F.3d 1073 (9th Cir. 2014) ...................................................................... 12, 24
               25
                       Engquist v. Or. Dep’t of Agric.,
               26        553 U.S. 591 (2008) ........................................................................................... 21
               27      FCC v. Beach Commc’ns, Inc.,
                         508 U.S. 307 (1993) ........................................................................................... 21
               28
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO                                                                  - ii -                    MPA ISO APPLICATION FOR TRO
           Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 4 of 31 Page ID #:57


                                                            TABLE OF AUTHORITIES
                   1
                                                                   (cont'd)
                   2                                                                                                              Page(s)
                   3   Fowler Packing Co., Inc. v. Lanier,
                         844 F.3d 809 (9th Cir. 2016) .................................................................. 13, 21, 22
                   4
                       Friends of E. Hampton Airport, Inc. v. Town of E. Hampton,
                   5      841 F.3d 133 (2d Cir. 2016) ................................................................... 14, 15, 16
                   6   Garcia v. Google, Inc.,
                         786 F.3d 733 (9th Cir. 2015) .............................................................................. 13
                   7
                       Gordon v. Virtumundo, Inc.,
                   8     575 F.3d 1040 (9th Cir. 2009) ............................................................................ 13
                   9   Hernandez v. Sessions,
                         872 F.3d 976 (9th Cir. 2017) .............................................................................. 23
               10
                       Hodges v. Delta Airlines, Inc.,
               11        44 F.3d 334 (5th Cir. 1995) .......................................................................... 18, 20
               12      Int’l Franchise Ass’n, Inc. v. City of Seattle,
                           803 F.3d 389 (9th Cir. 2015) .............................................................................. 12
               13
                       Johnson v. Couturier,
               14         572 F.3d 1067 (9th Cir. 2009) ............................................................................ 25
               15      Lair v. Bullock,
                          697 F.3d 1200 (9th Cir. 2012) ............................................................................ 13
               16
                       Leiva-Perez v. Holder,
               17         640 F.3d 962 (9th Cir. 2011) .............................................................................. 13
               18      McClellan v. I-Flow Corp.,
                         776 F.3d 1035 (9th Cir. 2015) ............................................................................ 13
               19
                       Melendres v. Arpaio,
               20        695 F.3d 990 (9th Cir. 2012) .............................................................................. 24
               21      Merrifield v. Lockyer,
                         547 F.3d 978 (9th Cir. 2008) .............................................................................. 21
               22
                       Montalvo v. Spirit Airlines,
               23        508 F.3d 464 (9th Cir. 2007) .............................................................................. 14
               24      Perfect 10, Inc. v. Amazon.com, Inc.,
                          508 F.3d 1146 (9th Cir. 2007) ............................................................................ 13
               25
                       Stuhlbarg Int’l Sales Co., Inc. v. John D. Brush & Co., Inc.,
               26         240 F.3d 832 (9th Cir. 2001) .............................................................................. 23
               27      Winter v. Nat. Res. Def. Council, Inc.,
                         555 U.S. 7 (2008) ............................................................................................... 24
               28
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO                                                                  - iii -                    MPA ISO APPLICATION FOR TRO
           Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 5 of 31 Page ID #:58


                                                               TABLE OF AUTHORITIES
                   1
                                                                      (cont'd)
                   2                                                                                                                       Page(s)
                   3   Womack v. Cnty. of Amador,
                         551 F. Supp. 2d 1017 (E.D. Cal. 2008) .............................................................. 21
                   4
                       Statutes
                   5
                       42 U.S.C. § 1983................................................................................................ 21, 22
                   6
                       49 U.S.C.
                   7      § 40101(4)........................................................................................................... 17
                          § 41713(b)(1) ................................................................................................ 13, 17
                   8      § 41713(b)(3) ...................................................................................................... 18
                          § 47521, et seq. ............................................................................................ passim
                   9      § 47521(2)-(3)..................................................................................................... 14
                          § 47524(c)(1) ...................................................................................................... 14
               10         § 47524(c)(2) ...................................................................................................... 15
                          §47524(d)...................................................................................................... 16, 17
               11
                       Other Authorities
               12
                       14 C.F.R.
               13         § 16.1(a)(6) ......................................................................................................... 21
                          § 110.2 .................................................................................................................. 7
               14         § 161.303(a) ........................................................................................................ 16
               15      FAA Order 5190.6b ................................................................................................. 16
               16      11A Fed. Prac. & Proc. Civ. § 2948.1 (3d ed., 2020) ............................................. 23
               17      Spencer Custodio & Brandon Pho, Will Coronavirus Patients Push
                          Orange County Hospitals to the Edge? (Voice of OC, Dec. 8,
               18         2020), https://voiceofoc.org/2020/12/will-coronavirus-patients-
                          push-orange-county-hospitals-to-the-edge/ .......................................................... 4
               19
                       U.S. Constitution .............................................................................................. passim
               20
               21
               22
               23
               24
               25
               26
               27
               28
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO                                                                       - iv -                      MPA ISO APPLICATION FOR TRO
           Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 6 of 31 Page ID #:59



                   1                                    I. INTRODUCTION
                   2         As a result of Defendants’ unlawful, discriminatory, and federally preempted
                   3   conduct, Plaintiffs require immediate injunctive relief to avoid the irreparable injury
                   4   of being denied access—which requires them to terminate their on-demand flight
                   5   services—at John Wayne Airport (“JWA”) effective January 1, 2021. Defendants’
                   6   conduct violates the Supremacy and Equal Protection Clauses of the Constitution and
                   7   irreparably harms Plaintiffs. Specifically, Defendants have imposed a local access
                   8   restriction that conflicts with federal statutes governing an air carrier’s right to enjoy
                   9   reasonable access to, and provide rates, routes, and services at, a public use airport.
               10      Without the requested injunctive relief, Plaintiffs immediately and permanently will
               11      lose 35% of their business and their JWA routes and services will be dealt a fatal
               12      blow. All JSX’s customers will have their itineraries cancelled, which will not only
               13      ruin customer travel plans but damage Plaintiffs’ goodwill and reputation.
               14            Since 2018, Plaintiffs have safely provided convenient, economical, and
               15      crowd-free air transportation services at JWA. There have been no accidents,
               16      incidents, or security issues for the entire time that Plaintiffs have operated at JWA.
               17      In order to comply with federal law, Plaintiffs have boarded and deplaned their
               18      customers at locations that are not Security Identification Display Areas (“SIDA”).
               19      At JWA, there are several non-SIDA locations that would accommodate Plaintiffs’
               20      federally approved operations—including operating out of a non-SIDA location
               21      managed by an airport tenant, Aviation Consultants, Inc. (“ACI Jet”). ACI Jet is
               22      known as a “fixed base operator” (“FBO”) and it offers aircraft operators ground-
               23      based services, such as fuel and a location for non-SIDA customers to board aircraft.
               24      JSX requires access to a non-SIDA site at JWA in order to service flights to other
               25      non-SIDA airport locations.
               26            Unless Plaintiffs are granted relief, Orange County (“County”)—the owner,
               27      operator, and sponsor of JWA—will begin to unlawfully deny Plaintiffs access to
               28      JWA on January 1, 2021. The County has refused to provide Plaintiffs the right to
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO                                                     -1-                 MPA ISO APPLICATION FOR TRO
           Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 7 of 31 Page ID #:60



                   1   board and deplane customers at a non-SIDA location at JWA (such as at the FBO,
                   2   ACI Jet, where Plaintiffs currently operate). Specifically, the County recently
                   3   approved a new, mandatory lease term in the FBOs’ leases that was specifically
                   4   written to prohibit Plaintiffs from accessing JWA (the “Restriction”).             The
                   5   Restriction, coupled with the County’s refusal to provide accommodations to
                   6   Plaintiffs elsewhere at JWA, effectively eliminates Plaintiffs’ access to JWA, and
                   7   eliminates its routes and services in violation of federal law. No other operator is
                   8   affected by the Restriction: only Plaintiffs are being excluded. The County has
                   9   offered no justification for this discriminatory conduct. However, the County’s
               10      conduct appears politically and financially motivated. Simultaneous with its decision
               11      to eliminate Plaintiffs from JWA, the County announced that two large airlines—
               12      Spirit and Allegiant (which are noisier and have lower customer ratings than
               13      Plaintiffs)—will begin serving JWA and fly routes currently served by Plaintiffs. To
               14      prevent this unconstitutional access restriction and elimination of JSX’s federally
               15      authorized services, Plaintiffs seek a return to the status quo ante: reasonable access
               16      and accommodation at a non-SIDA location at JWA.
               17            First, Plaintiffs are likely to succeed on the merits of their claims. The
               18      County’s refusal to provide Plaintiffs with reasonable accommodations violates the
               19      Supremacy Clause, the Equal Protection Clause, and federal statutory schemes that
               20      expressly preempt the arbitrary and discriminatory access restriction.
               21            Second, Plaintiffs will be irreparably harmed if they are not provided a
               22      reasonable accommodation at JWA (i.e., the ability to board and deplane customers
               23      in a safe and efficient manner at a non-SIDA location). Plaintiffs’ constitutional
               24      rights have been (and continue to be) violated (which constitutes per se irreparable
               25      injury); Plaintiffs are facing an existential crisis that threatens their continued
               26      viability; and Plaintiffs are facing incalculable and irreversible damage to their
               27      goodwill, business and customer relationships, and reputation. Meanwhile, the
               28      County faces no prejudice with a return to the status quo ante: Plaintiffs have been
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
                                                                -2-              MPA ISO APPLICATION FOR TRO
           Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 8 of 31 Page ID #:61



                   1   legally operating at JWA for more than two years; have an impeccable safety record;
                   2   and are fully compliant with all applicable laws.
                   3         Third, the equities and the public interest—a joint analysis in this context—
                   4   favor preliminary relief. The County has blatantly violated federal law with its access
                   5   restriction. In so doing, it has not only harmed Plaintiffs, but also Plaintiffs’
                   6   customers, Plaintiffs’ JWA-based employees, and communities that are connected to
                   7   Southern California via routes to and from JWA. A return to the status quo ante is
                   8   in the public’s interest and will prevent further unlawful government conduct.
                   9                             II. FACTUAL BACKGROUND
               10            A.     Plaintiffs Provide Safe, Convenient, Crowd-Free, And Federally
                                    Authorized Air Transportation Services.
               11
               12            Plaintiff Delux Public Charter LLC d/b/a JSX Air (“JSX”) is a federally
               13      licensed “on-demand” air carrier (“Part 135” carrier). (Pls.’ Compl., ECF No. 1, at
               14      ¶¶ 1, 22, 31 (“Compl.”).) JSX is not an airline and cannot operate similar to, or be
               15      grouped with, airlines. (Compl. ¶¶ 1, 31.) JSX operates 30-seat Embraer 135 and
               16      145 aircraft on behalf of its customer, Plaintiff JetSuiteX, Inc. (“JetSuiteX”).1 (Id.
               17      ¶¶ 5, 31.) JetSuiteX is a federally licensed “indirect air carrier” who partners with
               18      JSX to market air transportation. (Id. ¶ 6.) JetSuiteX decides where a flight will
               19      depart from, what time it will depart, the destination airport, charters an entire JSX
               20      aircraft to operate the flight, and then sells tickets directly to customers. (Id. ¶¶ 14,
               21      30.) The partnership between JSX and JetSuiteX is commonplace, safe, and fully
               22      compliant with all laws and regulations. (Id. ¶ 6.) Plaintiffs have not had an accident,
               23      or security issue since initiating service in 2016. (Id. ¶¶ 5, 23, 31.)
               24            JSX is required by federal law to interact with its customers differently than
               25      airlines. Federal regulation prohibits JSX’s customers from boarding or deplaning at
               26
               27      1
                          The complete factual background is set forth in Plaintiffs’ Complaint for
               28      Declaratory and Injunctive Relief. (ECF No. 1.) Plaintiffs hereby re-incorporate the
COOLEY LLP
                       allegations in the Complaint into this Application as if fully set forth herein.
ATTORNEYS AT LAW
   SAN DIEGO
                                                                  -3-             MPA ISO APPLICATION FOR TRO
           Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 9 of 31 Page ID #:62



                   1   JWA’s SIDA terminal building (absent a reasonable accommodation on the part of
                   2   the County, discussed infra). (Compl. ¶¶ 36, 48, 52, 60.) A SIDA location—such as
                   3   JWA’s terminal—requires all persons to pass through a Transportation Security
                   4   Administration (“TSA”)-checkpoint before entering. (Id. ¶ 29.) Notwithstanding
                   5   JSX’s different customer screening process, because JWA is a public use airport, all
                   6   air carriers—including carriers like JSX with non-SIDA customers—are federally
                   7   entitled to access it on reasonable and non-discriminatory terms. (Id. ¶ 32.)
                   8         TSA checkpoints—and the crowds, frustration, and delays associated with
                   9   them—are ubiquitous for the average traveler. But not so for Plaintiffs’ customers.
               10      JSX operates pursuant to a federally authorized regulatory scheme that permits (and
               11      can require) its customers to be screened separately from TSA checkpoints. (See
               12      Compl. ¶ 34.) This enables JSX’s customers to bypass large crowds, long lines, and
               13      the typical time spent waiting in the airport, which is imperative during the COVID
               14      pandemic.2 To be sure, JSX has implemented security protocols that exceed TSA
               15      requirements, but it screens customers (maximum 30 customers per flight) more
               16      rapidly than the airlines that operate from the SIDA terminal (which requires a TSA
               17      checkpoint). (Compl. ¶ 34.) JSX’s customer-centric approach to air transportation
               18      has led it to be voted the highest rated air carrier in the country. (Id. ¶¶ 5, 37-38.)
               19      JSX also consistently doubles the airlines’ scores on customer-satisfaction surveys.
               20      (See Declaration of Alex Wilcox (“Wilcox Decl.”), ¶ 35.) Customers love JSX’s
               21      crowd-free service; love a safer and more convenient way to travel; and love having
               22      an option for short-haul service that is more efficient than driving.
               23            The regulatory regime governing SIDA and non-SIDA locations is integral to
               24
               25      2
                        With COVID numbers increasing in Orange County, the County’s access restriction
               26      gains added significance. (See Spencer Custodio & Brandon Pho, Will Coronavirus
                       Patients Push Orange County Hospitals to the Edge? (Voice of OC, Dec. 8, 2020),
               27      https://voiceofoc.org/2020/12/will-coronavirus-patients-push-orange-county-
               28      hospitals-to-the-edge/.) Health- and safety-conscious customers will be forced to
COOLEY LLP
                       cancel holiday travel plans due to the County’s conduct.
ATTORNEYS AT LAW
   SAN DIEGO
                                                                 -4-             MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 10 of 31 Page ID #:63



                   1   understanding the intentionality behind the County’s access restriction. A customer
                   2   who boards a flight from a non-SIDA location (e.g., JSX’s Concord, California
                   3   service) cannot, as a matter of federal law, deplane into a SIDA location (e.g., JWA’s
                   4   terminal). (Compl. ¶¶ 69, 84.) This is because a non-SIDA customer cannot enter a
                   5   SIDA location or it would defeat the entire purpose of SIDA compliance. Therefore,
                   6   JSX’s customers cannot use the SIDA areas of any airport, including the terminal at
                   7   JWA, as a result of federal law. (Id. ¶¶ 32, 64.) But this has not been a problem, nor
                   8   is it a basis to discriminate or limit JSX’s access to JWA (and in fact opens up air
                   9   travel to hundreds of airports without SIDA locations). Every flight that JSX has
               10      flown for the past five years has operated out of a non-SIDA location, without
               11      incident. (Id. ¶¶ 31, 36.) This includes over 156,000 customers at JWA alone, all of
               12      whom utilized ACI Jet’s non-SIDA FBO. (Id. ¶ 49.)
               13            B.     Plaintiffs Have Been Safely And Efficiently Operating Out Of ACI
                                    Jet’s FBO At JWA Since June 2018.
               14
               15            JWA’s day-to-day functions are managed by its Airport Director, Defendant
               16      Barry Rondinella (“Rondinella”). (Compl. ¶ 16.) One of his duties is to negotiate
               17      and enforce lease terms with airport tenants, such as FBOs. Rondinella does this
               18      consistent with direction from the County and the County’s Board of Supervisors
               19      (“Board”). (Id.)
               20            Currently (through the end of 2020), JSX subleases space and purchases fuel
               21      from ACI Jet, and in return ACI Jet provides a location for JSX’s customers to board
               22      and deplane. (Compl. ¶¶ 54, 72, 99.) Neither ACI Jet nor JSX had any intention of
               23      terminating this relationship.     (Id. ¶ 53.; Declaration of Bill Borgsmiller
               24      (“Borgsmiller Decl.”), ¶ 14.) But ACI Jet leases its premises from the County, and
               25      accordingly the County has the ability to terminate or not renew ACI Jet’s lease if it
               26      does not agree to County-imposed terms. (Compl. ¶ 75.) Due to the Restriction, ACI
               27      Jet is being forced to deny JSX access to its non-SIDA FBO location as of January
               28      1, 2021. (Id. ¶ 104.; Borgsmiller Decl. ¶ 14.)
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
                                                                -5-             MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 11 of 31 Page ID #:64



                   1         Specifically, during summer 2020, the County and Rondinella began the
                   2   process of negotiating new leases with the FBOs, including ACI Jet (“Leases”).
                   3   (Compl. ¶ 55.) The County provided the FBOs a Hobson’s Choice: accept new,
                   4   mandatory lease terms or face eviction. (See id. ¶¶ 9, 64.) At the September 15,
                   5   2020, Board meeting, the County approved the new lease terms. 3 The most relevant
                   6   new lease term—the Restriction—prohibits the FBOs from providing services to JSX
                   7   as of January 1, 2021. (Id. ¶ 8.) In fact, Rondinella told multiple people that the
                   8   County’s specific intent was to eliminate JSX from JWA. (Id. ¶¶ 16, 32, 57.)
                   9   Although the County did not expressly name JSX in the Leases, it intentionally
               10      drafted the Restriction for the sole and intentional purpose of making it impossible
               11      for JSX—and only JSX—to operate at JWA. (Id. ¶¶ 9, 16, 57, 64, 134.) The
               12      Restriction reads:
               13            LESSEE shall not permit the operation of a Regularly Scheduled
                             Commercial User as defined in section 2.40 of John Wayne
               14            Airport’s Phase 2 Commercial Airline Access Plan and Regulation,
                             as may be amended from time to time.
               15
               16      (Id. ¶ 63.) The Access Plan 4 referenced in the Restriction classifies JSX as a
               17      “Regularly Scheduled Commercial User.”5 (Id. ¶ 65.) The only other operators who
               18      fit in this definition are airlines. (Id. ¶ 195.) But because the airlines are required to
               19      operate from SIDA locations—namely, the terminal—the Restriction applies
               20      uniquely to JSX. Put another way, the airlines never operated out of the non-SIDA
               21      FBOs, have always operated out of the SIDA terminal, and are federally prohibited
               22      from utilizing the FBOs. (Id. ¶¶ 65-66, 102.) The Restriction thus does not affect
               23      3
                         During this meeting, County counsel advised the County that federal statutes
               24      (discussed infra) impose a “very strict, very stringent FAA approval process” before
                       a local noise or access restriction is enacted. The County did not attempt, much less
               25      complete, the “very strict, very stringent” process. (Wilcox Decl. ¶ 59.)
                       4
                         The Access Plan is a byproduct of a 1985 Settlement Agreement (and subsequent
               26      amendments) entered into by the County and airport stakeholders. It imposes annual
                       limits on the number of customers that JWA can serve. (See Stipulation for Entry of
               27      Final Judgment by Certain Settling Parties, County of Orange v. Air Cal., No. CV
                       85-1542 (Dec. 13, 1985), as amended; Compl. ¶¶ 63 & n.8, 98.)
               28      5
                         This is a County-specific definition that conflicts with federal law. Under FAA
COOLEY LLP
                       regulations, JSX is an “on-demand operation.” See 14 C.F.R. § 110.2.
ATTORNEYS AT LAW
   SAN DIEGO
                                                                  -6-              MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 12 of 31 Page ID #:65



                   1   them at all. Taking this into account, the Restriction actually reads:
                   2                  [The FBOs] shall not permit the operation of [JSX].
                   3   This is intentional and specific targeting of JSX. Indeed, if a non-JSX aircraft
                   4   operating under the same federal authority (Part 135) and utilizing the same aircraft
                   5   as JSX arrived at JWA on January 2, 2021, it would be permitted to board and deplane
                   6   its customers at an FBO. (Compl. ¶ 68.) JSX is the only operator affected by the
                   7   Restriction. (Id. ¶¶ 65-66, 102.)
                   8         JSX’s elimination from JWA is not a coincidence or an accident. Defendants
                   9   intended to make it impossible for JSX to continue operating out of JWA. In separate
               10      conversations that occurred on September 11, 2020, Rondinella admitted to both JSX
               11      CEO Alex Wilcox as well as one of ACI Jet’s owners (Joe Daichendt) that the
               12      Restriction was specifically intended to prohibit JSX—and only JSX—from
               13      operating at JWA. (Compl. ¶ 75.)          Defendants have not provided any basis,
               14      justification, or reason for this systematic elimination of JSX. (Id. ¶ 194.)
               15            C.     JSX Seeks A Reasonable Accommodation
               16            JSX has informed the County and Rondinella several times that it is willing to
               17      operate at JWA in whatever manner they prefer, so long as JSX is accommodated in
               18      a reasonable and non-discriminatory manner at a non-SIDA location. (Compl. ¶ 53,
               19      74-79.) The County and Rondinella have denied or ignored each of JSX’s proposals.
               20      To be sure, JSX is happy to remain at ACI Jet. But JSX has also offered several other
               21      options for accommodation at JWA:
               22            (1) Boarding and deplaning out of the unused U.S. Customs and Border
                             Protection Federal Inspection Service (“FIS”) area when it is not in use.
               23            The FIS was built to receive international flights and thus is designed
                             to segregate SIDA and non-SIDA customers. JWA has not serviced an
               24            international flight since summer 2018 and thus the FIS is available;
               25            (2) Constructing a corridor in an underutilized portion of the terminal
                             to provide a non-SIDA area for customers to board. A similar
               26            arrangement works without incident at other airports (e.g.,
                             Albuquerque, New Mexico and Lexington, Kentucky);
               27
                             (3) Utilizing the same process that charters (e.g., sports teams) use; and
               28
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
                                                                 -7-             MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 13 of 31 Page ID #:66



                   1         (4) Staging passengers at ACI Jet and then transporting customers for
                             direct boarding at an underutilized gate in the terminal.
                   2
                   3   (Wilcox Decl. ¶¶ 54-58, 64-65, 76, Ex. F.) In two November 19, 2020, letters to JSX,
                   4   the County acknowledged each potential accommodation, but provided factually
                   5   inaccurate and self-serving “reasons”—or no reasons at all—why none of them work.
                   6   (Id. ¶¶ 76, Exs. F, G.) Instead, despite knowing JSX’s federally approved regulatory
                   7   status, the County provided one “option” for JSX: to board from the SIDA terminal.
                   8   (See Compl. ¶ 4, 82-85, 104.) The County knows that this is federally prohibited;
                   9   knows that it is factually impossible because several of JSX’s airport partners do not
               10      have SIDA locations (e.g., Concord, California does not have a TSA checkpoint);
               11      and knows that JSX’s business model would be crushed and rendered financially
               12      nonviable. (Id. ¶¶ 83, 110.) This “option” is a Catch 22: if JSX could operate out
               13      of the SIDA terminal, it would not be seeking an accommodation at non-SIDA
               14      locations. The County’s “option” is no option at all.
               15            In summary, the County’s conduct (which is unconstitutional as demonstrated
               16      infra), has limited JSX’s ability to access JWA. The County is requiring one of two
               17      things, both of which are impermissible: (1) the County is trying to force JSX to
               18      change its federally authorized business model (including by stopping service to all
               19      non-SIDA airports) and operate out of the SIDA terminal; or (2) the County is trying
               20      to force JSX to entirely stop providing routes and services to JWA by eliminating all
               21      non-SIDA locations for boarding and deplaning. Both of these are impermissible
               22      and constitute unlawful restrictions on JSX’s ability to access JWA.
               23            D.     The County Acted In Bad Faith
               24            The County approved the FBO Leases, including the Restriction, on
               25      September 15, 2020. (Compl. ¶ 62.) It then immediately offered JSX assurances that
               26      JSX would be able to operate at JWA in 2021. (Id. ¶¶ 88, 95.) It is unclear whether
               27      the County’s promise of an “olive branch” was the result of the approximately 5,500
               28      emails that JSX’s customers sent the County to protest the access restriction, (Id. ¶¶
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
                                                                -8-             MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 14 of 31 Page ID #:67



                   1   89-90), or was simply its recognition that the Leases were invalid due its Counsel’s
                   2   advice that a “very strict, very stringent” federal process is required to restrict an
                   3   airport user’s access, (id. ¶ 140). Regardless, the County requested that JSX not
                   4   pursue legal remedies as it was prepared to offer JSX an accommodation after the
                   5   November 2020 election. (Id. ¶¶ 90-91, 95.)
                   6         The County also engaged in conduct—which in hindsight appears to have been
                   7   a ruse—to suggest that the promised “olive branch” was forthcoming. For example,
                   8   on September 21, 2020, the County suggested that JSX would be permitted to operate
                   9   out of ACI Jet for another year while alternative accommodations were agreed upon.
               10      (Compl. ¶ 93.) Indeed, the status quo ante that JSX seeks here was originally
               11      suggested (but subsequently retracted) by the County. Then, on September 25, 2020,
               12      JWA and JSX met to discuss alternative accommodations, including the four
               13      discussed supra. (Id. ¶ 94.) After this meeting, JWA confirmed that a workable and
               14      reasonable proposal would be offered after the elections. (Id. ¶ 95.)
               15            Moreover, under the Access Plan, each air carrier at JWA must apply for, and
               16      receive, an annual “allocation” of customers that it can provide service to for that
               17      year. (Compl. ¶ 99.) Since 2018, JSX has approved an allocation to JSX of
               18      approximately 100,000 customers. (Id.) On September 11, 2020, JSX applied for a
               19      2021 allocation that matches its 2020 allocation. (Wilcox Decl. ¶ 52, Ex. D.)
               20      Rondinella and his staff prepared a report for the November 3, 2020, Board meeting
               21      which recommended that the Board approve JSX’s complete 2021 allocation request.
               22      (Id. ¶ 73, Ex. E.)
               23            Based on these assurances from the County and the availability of numerous
               24      options for JWA to accommodate JSX, JSX has continued to sell tickets to customers
               25      for flights departing to or arriving at JWA after January 1, 2021; to schedule existing
               26      and new routes that incorporate JWA in the city-pairing after January 1, 2021; enter
               27      into agreements to service new cities from JWA after January 1, 2021; and market
               28      its services to the people who fly into or out of Orange County. (Compl. ¶ 111.) All
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
                                                                -9-              MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 15 of 31 Page ID #:68



                   1   of this was done publicly and the County never told JSX that it was going to eliminate
                   2   its access to JWA.
                   3         That is, until the County sent JSX two letters on November 19, 2020. (Compl.
                   4   ¶ 82-85.) The letters terminate JSX’s ability to operate out of JWA. (Id. ¶ 83, 110.)
                   5   ACI Jet was also forced, because of the lease Restriction, to send a letter terminating
                   6   JSX’s use of its FBO for boarding. (Id. ¶ 53.) Given that these terminations were
                   7   wholly unexpected and inconsistent with express statements that the County and
                   8   Rondinella had made, JSX anticipated that the Board would discuss JSX’s access
                   9   issues before the end of the year. (Id. ¶ 86.) However, on December 10, 2020, the
               10      agenda for the final board meeting of 2020 was published. JSX was not included on
               11      it. (Id.) Final supplemental items were added to the agenda on December 11, 2020.
               12      JSX was again conspicuously absent from the agenda. (Wilcox Decl. ¶ 80.) JSX
               13      thus has no option but to seek emergency relief from this Court to ensure that it will
               14      remain able to access JWA (and service its routes) as of January 1, 2021.
               15            E.     JWA Is Catering To A Politically Favored Group
               16            It appears (and discovery is likely to confirm) that the County was motivated
               17      to exclude JSX by a desire to increase the number of airlines that use JWA.
               18      Circumstantial evidence to this effect is overwhelming. For example, on November
               19      17, 2020—while the JSX termination letters were being circulated for signature—
               20      JWA announced that two new airlines, Spirit Airlines (“Spirit”) and Allegiant
               21      Airlines (“Allegiant”), would begin offering service at JWA in 2021. (Compl. ¶¶
               22      104, 108-09.) Around the same time, Southwest Airlines (“Southwest”) announced
               23      new routes from JWA in 2021. (Wilcox Decl. ¶ 68) Each of these airlines market to
               24      the same customers as JSX. Also, some of the routes offered by JSX compete with
               25      the routes that were recently added by the airlines (e.g., Reno, Oakland, and Las
               26      Vegas). (Compl. ¶ 109.) JWA benefits from more airlines (as opposed to on-demand
               27      carriers like JSX) because it forces more customers into the revenue-producing SIDA
               28      terminal. (Id. ¶¶ 32-33.)
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
                                                                -10-             MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 16 of 31 Page ID #:69



                   1          JSX takes no issue with increased competition and encourages a competitive
                   2   and diverse cast of air carriers, routes, and services at JWA. But due to the Access
                   3   Plan and the generally paltry economics surrounding air carriers in the era of COVID,
                   4   the introduction of these airlines was almost certainly premised on the removal of
                   5   JSX. (Compl. ¶¶ 67, 104, 108-09, 141.) Not only does JSX’s elimination free up
                   6   customer allocations and landing slots for these new entrants, but it also mitigates
                   7   their need to compete with JSX—the highest rated air carrier in the country. (Id. ¶
                   8   5.) The County’s political favoritism and anti-competitive conduct is both a violation
                   9   of the Equal Protection Clause and inconsistent with the policies underlying federal
               10      law governing competition among aeronautical service providers.
               11                                       III. ARGUMENT
               12             The County is required, by federal law, to allow JSX to provide federally
               13      authorized air transportation services at JWA (including a non-SIDA location for
               14      boarding and deplaning) on reasonable and non-discriminatory terms. See, e.g., City
               15      & Cnty. of S.F. v. FAA, 942 F.2d 1391, 1393 (9th Cir. 1991). The County can satisfy
               16      this federal obligation to provide JSX with access to JWA several different ways.
               17      But it has refused to do so. It has refused to allow JSX to utilize a non-SIDA location
               18      inside the terminal; it has refused to allow JSX to utilize a non-SIDA location outside
               19      of the terminal; and now it has decided that JSX cannot utilize ACI Jet or any other
               20      FBO. Taken together, the County has prohibited JSX from operating anywhere at
               21      JWA.    The County’s attempt to eliminate JSX’s ability to offer its federally
               22      authorized non-SIDA routes and services through this access restriction is
               23      unconstitutional, preempted, and discriminatory.
               24             Plaintiffs will be irreparably harmed if the County is not enjoined from
               25      enforcing this access restriction when the Restriction becomes effective on January 1,
               26      2021: Plaintiffs’ constitutional rights will be violated (which constitutes per se
               27      irreparable injury); Plaintiffs’ business will face an existential threat of continued
               28      viability; Plaintiffs’ customers—including residents of the County whose health
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
                                                                -11-             MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 17 of 31 Page ID #:70



                   1   requires a socially distanced and crowd free air transportation option—will lose an
                   2   option to travel during the holidays (and beyond); and communities with service
                   3   provided by JSX will lose an economical, safe, and non-stop option to travel to and
                   4   from JWA. The County faces no prejudice if the parties return to the status quo ante.
                   5         And finally, the public interest and balance of hardship both warrant a return
                   6   to the status quo ante pending a full trial on the merits. The public interest is always
                   7   harmed when a state actor violates the Constitution. Moreover, the traveling public,
                   8   other airport sponsors, and JSX’s employees will be harmed if the County’s unlawful
                   9   conduct is not enjoined. A temporary restraining order is thus warranted.
               10            A.     Governing Law
               11            A temporary restraining order is warranted when Plaintiffs: (1) are likely to
               12      succeed on the merits of their claim; (2) will suffer irreparable harm in the absence
               13      of preliminary relief; (3) can show that the balance of hardships tips in their favor;
               14      and (4) can show that the injunction is in the public interest. Int’l Franchise Ass’n,
               15      Inc. v. City of Seattle, 803 F.3d 389, 399 (9th Cir. 2015). Because relief is sought
               16      against the County, the “last two factors merge.” See Drakes Bay Oyster Co. v.
               17      Jewell, 747 F.3d 1073, 1092 (9th Cir. 2014) (citation omitted).
               18            B.     Plaintiffs are Likely to Prevail on the Merits of Their Claims
               19            In this Court, likelihood of success on the merits “is the most important” factor.
               20      Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (citations omitted). A
               21      plaintiff “need not demonstrate that it is more likely than not that they will win on
               22      the merits.” Leiva-Perez v. Holder, 640 F.3d 962, 966 (9th Cir. 2011). Instead, a
               23      plaintiff need only show “that there is a ‘substantial case for relief on the merits.’”
               24      Lair v. Bullock, 697 F.3d 1200, 1204 (9th Cir. 2012) (citation omitted). Once
               25      established, “the burden shifts to the non-moving party to show a likelihood that its
               26      affirmative defense will succeed.” Perfect 10, Inc. v. Amazon.com, Inc., 508 F.3d
               27      1146, 1158 (9th Cir. 2007) (citations omitted).
               28            The County’s Restriction, coupled with its refusal to grant Plaintiffs
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
                                                                -12-             MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 18 of 31 Page ID #:71



                   1   reasonable accommodations, is preempted by the Airport Noise and Capacity Act
                   2   (“ANCA”), 49 U.S.C. § 47521, et seq., and the Airline Deregulation Act (“ADA”),
                   3   49 U.S.C. § 41713(b)(1). Moreover, it is black-letter law under the Equal Protection
                   4   Clause that a state actor cannot purposefully exclude one party to placate a more
                   5   powerful or politically favored group. See Fowler Packing Co., Inc. v. Lanier, 844
                   6   F.3d 809, 816 (9th Cir. 2016) (holding that politically motivated exclusion “would
                   7   not survive even rational basis scrutiny”). Plaintiffs have satisfied their burden.
                   8                1.     The County’s Restriction is Preempted – Counts I and II
                   9         Under the Supremacy Clause of the Constitution, local laws that conflict with
               10      federal law are “without effect.” McClellan v. I-Flow Corp., 776 F.3d 1035, 1039
               11      (9th Cir. 2015) (citations omitted). If a local rule or policy conflicts with federal law,
               12      it is preempted. Gordon v. Virtumundo, Inc., 575 F.3d 1040, 1060 (9th Cir. 2009).
               13      This avoids a patchwork of local regulations and ensures that interstate commerce is
               14      not negatively impacted by opportunistic or otherwise idiosyncratic local rules.
               15            In the aviation context, Congress has preempted the field of aviation and air
               16      carrier regulation such that state and local governments are not permitted to directly
               17      or indirectly regulate the air carrier industry. City of Burbank v. Lockheed Air
               18      Terminal Inc., 411 U.S. 624, 633 (1973); see also Montalvo v. Spirit Airlines, 508
               19      F.3d 464, 470 (9th Cir. 2007) (“[W]e conclude that Congress has indicated its intent
               20      to occupy the field of aviation safety.”). Generally, if a local government enacts a
               21      rule or policy that has the effect of regulating air transportation, it is invalid under
               22      the Supremacy Clause of the United States Constitution. Id.
               23                          a.     Airport Noise and Capacity Act (“ANCA”) Preemption
               24            ANCA is Congress’ most authoritative expression of federal preemption in the
               25      area of access to public airports and was adopted to ensure a uniform federal aviation
               26      policy regarding airport access restrictions. 49 U.S.C. § 47521(2)-(3) (redressing the
               27      “uncoordinated and inconsistent restrictions on aviation that could impede the
               28      national air transportation system”). Because Congress recognized that airport
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
                                                                 -13-              MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 19 of 31 Page ID #:72



                   1   sponsors may attempt to control access to their airports, Congress expressly found
                   2   that access restrictions “must be carried out at the national level.” Id. § 47521(3).
                   3         ANCA’s requirements for enacting access restrictions are, as County counsel
                   4   noted at the September 15 meeting, “very strict, very stringent.” (Compl. ¶ 140.)
                   5   Under ANCA, an airport sponsor can implement an access restriction for Stage 3
                   6   aircraft (which is what JSX operates) “only if” it: (i) obtains Federal Aviation
                   7   Administration (“FAA”) approval for the restriction via an extensive regulatory
                   8   process overseen by the FAA (“Part 161”), or (ii) obtains the unanimous consent of
                   9   all aircraft operators affected by the restriction. 49 U.S.C. § 47524(c)(1). See
               10      Friends of E. Hampton Airport, Inc. v. Town of E. Hampton, 841 F.3d 133, 138 (2d
               11      Cir. 2016). Neither occurred here, rendering the total access restriction invalid. 6
               12            There can be no dispute that the County is restricting JSX’s access to JWA.
               13      The County has rejected all of JSX’s proposed accommodations. In the November
               14      letters, the County made clear that it will not accommodate JSX at any non-SIDA
               15      location managed by the County (e.g., the terminal, the FIS, etc.). (Compl. ¶¶ 82-
               16      85.) It also has prohibited, via the Restriction, JSX from operating out of ACI Jet’s
               17      FBO. (Id. ¶ 140.) The only “option” the County has offered—operating out of the
               18      SIDA terminal—is no option at all, as it is expressly counter to federal law and the
               19      County knows that. In fact, the whole point of the County’s Restriction was to
               20      eliminate JSX from JWA, not just to move it away from ACI Jet. (Id. ¶¶ 16, 106.)
               21      Therefore, the proposal from the County—that JSX violate federal law, change its
               22
               23      6
                         To date, no airport has successfully obtained permission from the FAA to impose
               24      an access restriction on Stage 3 aircraft via the Part 161 process or otherwise. Under
                       Part 161, a public airport must demonstrate several factors to the FAA, including that
               25      the restriction: (i) is reasonable, non-arbitrary and non-discriminatory; (ii) does not
               26      create an unreasonable burden on interstate or foreign commerce; (iii) is consistent
                       with maintaining the safe and efficient use of navigable airspace; (iv) does not
               27      conflict with a law or regulation of the United States; (v) has been subject to adequate
               28      opportunity for public comment; and (vi) does not create an unreasonable burden on
COOLEY LLP
                       the national aviation system. 49 U.S.C. § 47524(c)(2).
ATTORNEYS AT LAW
   SAN DIEGO
                                                                 -14-             MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 20 of 31 Page ID #:73



                   1   certification status, or upend its federally approved business model—was
                   2   intentionally discriminatory and designed to eliminate JSX’s convenient, safe, and
                   3   COVID-friendly service at JWA. In short, the County unconstitutionally introduced
                   4   an access restriction that prohibits JSX from operating at JWA.
                   5         The Second Circuit has addressed an analogous situation where various airport
                   6   operators sought injunctive relief in order to stop a local airport sponsor from
                   7   enforcing local laws that restricted the operators’ access to the public use airport.
                   8   The Second Circuit found that the plaintiffs were likely to succeed on their ANCA
                   9   preemption claim and enjoined the Town from enforcing the local laws. Town of E.
               10      Hampton, 841 F.3d at 152. The Second Circuit emphasized that ANCA’s procedural
               11      requirements—Part 161 or unanimous consent—were mandatory:                   “Because
               12      [ANCA’s] procedures are mandatory and comprehensive, we [] conclude that local
               13      laws not enacted in compliance with them (which the Town concedes the Local Laws
               14      challenged in this case were not) are federally preempted.” Id. at 151-52 (citations
               15      omitted).   The Second Circuit unequivocally held that an access restriction is
               16      unconstitutional under ANCA unless the sponsor (1) complied with Part 161 or (2)
               17      obtained unanimous consent from all affected operators. Id. at 141.
               18            Here, the County has not done either. First, JWA has not obtained FAA
               19      approval pursuant to the “very strict, very stringent” Part 161 process. No airport
               20      sponsor has. In fact, had the County tried to comply with Part 161, it was required
               21      to complete a federal notice-and-comment period before the access restriction could
               22      go into effect. 14 C.F.R. § 161.303(a). This never happened. Second, this lawsuit
               23      demonstrates that all affected operators have not consented (in fact, the only affected
               24      operator, JSX, has been protesting this from the outset). Therefore, the access
               25      restriction is preempted by ANCA. See Town of E. Hampton, 841 F.3d 133; see also
               26      Clay Lacy Aviation v. City of L.A., 2001 WL 1941734, at *3 (C.D. Cal. July 27, 2001).
               27            As a last ditch effort, the County may argue that (1) the Restriction is
               28      permissible because it is approved under the Access Plan and therefore (2) the Access
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
                                                                -15-             MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 21 of 31 Page ID #:74



                   1   Plan is “grandfathered” under ANCA. (See Compl. ¶ 165.) Noise and access
                   2   restrictions that were in effect prior to the enactment of ANCA—circa 1990—are
                   3   “grandfathered’ and permitted to remain in effect. 49 U.S.C. §47524(d). But under
                   4   ANCA, any such grandfathered access restriction cannot be modified if it reduces or
                   5   limits aircraft operations. See id. (stating that an “amendment to an airport noise or
                   6   access agreement or restriction [shall] not reduce or limit aircraft operations”).7
                   7   Given that the Restriction both amends the Access Plan and limits JSX’s
                   8   operations—in fact it eliminates JSX’s operations—JWA’s Restriction is invalid.
                   9         It is indisputable that the Access Plan grants the County the discretion to allow
               10      “Qualified Commuter Carriers” like JSX to operate at an FBO:
               11            Any Qualified Commuter Carrier may apply to the Airport Director . . .
                             for permission to conduct passenger . . . operations at the location of a
               12            [FBO]. If the Airport Director or the Board of Supervisors authorizes
                             Commuter Carrier operations at a FBO location, the authority of the
               13            applicant to conduct such operations shall be subject to such conditions
                             as the Airport Director or the Board may impose on such operations. 8
               14
               15            However, the Restriction removes this discretion by prohibiting JSX’s
               16      operations at the FBO altogether:      an impermissible modification.       49 U.S.C.
               17      §47524(d). Indeed, the County’s letter terminating JSX’s license to operate at JWA
               18      cited the Restriction as a basis: “This restriction prevents JSX from conducting
               19      passenger or related operations at the location of an FBO . . . ” (Wilcox Decl. ¶ 76,
               20      Ex. G.)
               21            All of this is to say, if the County argues that the Restriction is grandfathered,
               22      the argument is squarely rejected by ANCA. 49 U.S.C. §47524(d). To the extent the
               23      County argues that its Access Plan gives the Airport discretion to enforce the
               24      Restriction, the Airport’s refusal to accommodate JSX’s non-SIDA operation is not
               25
               26
               27      7
                         See Airport Compliance Manual, FAA Order 5190.6b, § 13-15 (“airport sponsors
                       may amend [grandfathered] restrictions without complying with ANCA provided the
               28      amendment does not reduce or limit aircraft operations or affect aircraft safety”).
COOLEY LLP
                       8
                         Access Plan § 8.1.7.
ATTORNEYS AT LAW
   SAN DIEGO
                                                                -16-             MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 22 of 31 Page ID #:75



                   1   set forth in the Access Plan and, in any event, preempted by federal law (see infra).
                   2   Plaintiffs are likely to succeed on their ANCA preemption claim.
                   3                       b.    Airline Deregulation Act (“ADA”) Preemption
                   4         Plaintiffs similarly have a likelihood of success under the ADA. The ADA
                   5   was enacted to enhance “the availability of a variety of adequate, economic, efficient,
                   6   and low-priced services,” 49 U.S.C. § 40101(4), and to “encourag[e] entry into air
                   7   transportation markets by new and existing air carriers and the continued
                   8   strengthening of small air carriers to ensure a more effective and competitive airline
                   9   industry,” id. § 40101(13). Under the ADA, “a State [or a] political subdivision of a
               10      State . . . may not enact or enforce a law, regulation, or other provision having the
               11      force and effect of law related to a price, route, or service of an air carrier[.]” 49
               12      U.S.C. § 41713(b)(1) (emphases added).
               13            Local conduct is “related to” a price, route, or service if it has “a connection
               14      with” or “reference to” a price, route, or service. Am. Airlines, Inc. v. Wolens, 513
               15      U.S. 219, 223 (1995) (citation omitted); Air Transp. Ass’n of Am. v. City & Cnty. of
               16      S.F., 266 F.3d 1064, 1070-71 (9th Cir. 2001). “Services” refer to “the frequency and
               17      scheduling of transportation, and to the selection of markets to or from which
               18      transportation is provided.”    Air Transp. Ass’n, 266 F.3d at 1070-71 (citation
               19      omitted). Notable here, “services … include[s] items such as ticketing, boarding
               20      procedures, provision of food and drink, and baggage handling, in addition to the
               21      transportation itself.” Hodges v. Delta Airlines, Inc., 44 F.3d 334, 336 (5th Cir. 1995)
               22      (en banc); Arapahoe Cnty. Pub. Airport Auth. v. FAA, 242 F.3d 1213, 1216 (10th Cir.
               23      2001) (same). “Rates” and “routes” refer to the point-to-point transport of customers.
               24      “Rates” indicates price; “routes” refers to courses of travel. Id. The County’s
               25      elimination of JSX from JWA necessarily eliminates certain federally authorized and
               26      publicly beneficial “routes” and “services” in violation of the ADA. In addition, the
               27      County’s determination to force JSX to operate from the JWA terminal without
               28      accommodating its non-SIDA operations also violates the ADA because the Airport
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
                                                                -17-             MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 23 of 31 Page ID #:76



                   1   purports to regulate boarding and baggage handling procedures that constitute
                   2   services within the scope of the ADA. See id.
                   3         The only exception to the ADA’s broad preemptive effect is that a sponsor
                   4   retains limited “proprietary powers and rights.” 49 U.S.C. § 41713(b)(3). This
                   5   “proprietary right exception” is very narrowly interpreted. See, e.g., S.F. v. FAA, 942
                   6   F.2d at 1395, 1395 n.2; Clay Lacy, 2001 WL 1941734, at *2. A proprietary power
                   7   and right can take many shapes (e.g., determining lease rates), but it always must be
                   8   “reasonable, nondiscriminatory, nonburdensome to interstate commerce, and
                   9   designed not to conflict with the ADA and its policies.” Arapahoe Cnty., 242 F.3d
               10      at 1216; see also British Airways Bd. v. Port Auth. of N.Y., 564 F.2d 1002, 1011 (2d
               11      Cir. 1977); S.F. v. FAA, 942 F.2d at 1394 (“Congress made it clear, however, that the
               12      power delegated to airport proprietors to adopt [local] regulations is limited to
               13      regulations that are not unjustly discriminatory.”). The determination whether local
               14      regulations are justified by the local proprietor exception is left to the sole province
               15      of the FAA. See Arapahoe Cnty., 242 F.3d at 1216. The FAA has not made such a
               16      finding and the proprietary right exception does not apply.
               17            The Tenth Circuit’s decision in Arapahoe County demonstrates the problems
               18      with the County’s elimination of JSX from JWA. In that case, the Tenth Circuit
               19      found that the airport sponsor’s ban of all scheduled air carrier service violated the
               20      ADA and was preempted. Arapahoe Cnty., 242 F.3d at 1224. First, the Tenth Circuit
               21      found that the ban was related to both “services” and “routes”: “By banning

               22      scheduled passenger service, the [airport sponsor] has affirmatively curtailed an air

               23      carrier’s business decision to offer a particular service in a particular market” and
                       thereby it “significantly impacts the scope of services available to public citizens
               24
                       desiring to travel by air from [the airport].” Id. at 1222. Moreover, the effect of the
               25
                       airport sponsor’s “ban further extends to route determinations because the air carrier
               26
                       cannot conduct regular operations over any route involving the banned airport.” Id.
               27
                             Second, in regard to the proprietary right exception, the Tenth Circuit
               28
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
                                                                -18-             MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 24 of 31 Page ID #:77



                   1   “recognized that local proprietors play an extremely limited role in the regulation of
                   2   aviation.” Id. at 1222-23 (citation omitted) (emphasis added). According to the
                   3   Court, the proprietary right exclusion does not permit an airport sponsor to regulate
                   4   (indirectly or otherwise) an air carrier’s routes or services, even if shrouded in terms
                   5   of safety of efficiency. Id.
                   6         Third, the Tenth Circuit determined that the airport sponsor was unreasonable

                   7   when it attempted to exercise its proprietary powers. Id. at 1224. Notably, the Tenth

                   8   Circuit found dispositive that two aircraft operators could engage in identical
                       conduct, but one would be banned and the other permitted simply because of the
                   9
                       sponsor’s local rules. Id. at 1223-24. The Court made clear that such an arbitrary
               10
                       line-drawing exercise is invalid under the ADA.
               11
                             Here, the County’s conduct—prohibiting JSX from accessing JWA by
               12
                       unlawfully funneling it through a SIDA terminal through which JSX customers
               13
                       cannot pass—violates the ADA. It prevents JWA from offering routes and services
               14
                       that it otherwise would provide. Specifically, JWA operates, or will operate in 2021,
               15
                       routes that connect the following cities from JWA: Las Vegas, Oakland, Phoenix,
               16
                       Reno, Mammoth Lakes, Napa, Concord, and Palm Springs. (Wilcox Decl. ¶ 86.) At
               17
                       all of these airports, JSX operates from a non-SIDA portion of the airport so JSX’s
               18      services will be terminated if the County’s Restriction is not enjoined. (Compl. ¶
               19      24.) Moreover, because Mammoth Lakes and Concord, for example, lack TSA
               20      screening facilities, the access restriction prohibits any type of regular air service
               21      between those airports and JWA altogether. 9 (Wilcox Decl. ¶ 93.) Similarly, JSX’s
               22      aeronautical services—safe, economical, on-demand, crowd-free, and socially
               23      distanced flights—will be terminated. The ADA preempts this local regulation.
               24            The County’s insistence that JSX operate only from the JWA’s SIDA terminal
               25      also violates the ADA. (Compl. ¶ 4, 82-85, 104.) By forcing JSX to abandon its
               26
               27      9
                         The County’s “option” for JSX violates the ADA as well. JSX connects JWA with
                       airports such as Mammoth Lakes and Concord that do not have SIDA locations. As
               28      a result, the County’s “option” terminates JSX’s ability to offer routes and services
COOLEY LLP
                       that are otherwise fully compliant with federal law. (See Compl. ¶¶ 82-85.)
ATTORNEYS AT LAW
   SAN DIEGO
                                                                -19-             MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 25 of 31 Page ID #:78



                   1   federally approved non-SIDA security protocol as a condition of operating at JWA,
                   2   the Airport would force changes to JSX’s operations, including “such items as …
                   3   boarding procedures . . . and baggage handling” within the scope of the ADA’s
                   4   definition of “services.” Arapahoe Cnty., 242 F.3d at 1216 (quoting Hodges, 44 F.3d
                   5   at 336). The ADA expressly preempts such local regulation of services. Id. Due to
                   6   the County’s conduct, JSX’s routes or services are being improperly regulated in
                   7   violation of the ADA where the federal government has preempted the field.
                   8         Even assuming that the County attempts to invoke the proprietary right
                   9   exception, such an argument fails because the County is (1) acting unreasonably and
               10      discriminatorily; (2) imposing a significant burden on JSX and others; and
               11      (3) contradicting the language and goals of the ADA. See S.F. v. FAA, 942 F.2d at
               12      1395. Indeed: (1) the County has failed to provide JSX an accommodation that
               13      permits JSX to offer routes and services consistent with its federally approved
               14      operating status and the County has expressly stated that it passed the Restriction to
               15      eliminate JSX from JWA; (2) the County’s conduct significantly impacts JSX as well
               16      as several third parties, such as JSX’s customers, employees, and other airports (in
               17      so doing, at times affecting interstate commerce); and (3) the County is attempting to
               18      regulate air transportation generally by eliminating or forcing changes to all of JSX’s
               19      routes and services at JWA. This is arbitrary and does not fit within the “narrow”
               20      proprietor exception. See Arapahoe Cnty., 242 F.3d at 1223. Plaintiffs are likely to
               21      succeed on this claim. 10
               22                   2.     The County’s Restriction is Discriminatory – Count III
               23            Plaintiffs are also likely to prevail on the merits of their Equal Protection claim.
               24
               25
               26      10
                          The County is also violating its Grant Assurance obligations, yet another reason
               27      the discriminatory access restriction is invalid. See, e.g., Arapahoe Cnty., 242 F.3d
               28      at 1220 (finding local regulation preempted by Grant Assurance 22(a)). JSX will
COOLEY LLP
                       pursue these arguments in proceedings before the FAA. See 14 C.F.R. § 16.1(a)(6).
ATTORNEYS AT LAW
   SAN DIEGO
                                                                 -20-             MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 26 of 31 Page ID #:79



                   1   The Equal Protection Clause, enforceable pursuant to 42 U.S.C. § 1983 11, provides
                   2   that no state shall “deny to any person within its jurisdiction the equal protection of
                   3   the laws.” U.S. Const. amend. XIV, § 1. The Fourteenth Amendment “requires that
                   4   all persons subjected to . . . legislation shall be treated alike, under like circumstances
                   5   and conditions, both in the privileges conferred and in the liabilities imposed.”
                   6   Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 602 (2008) (citation omitted).
                   7         This Court must determine whether “there is any reasonably conceivable state
                   8   of facts that could provide a rational basis for the classification.” FCC v. Beach
                   9   Commc’ns, Inc., 508 U.S. 307, 313 (1993) (collecting cases). Despite rational basis
               10      review typically being a mere formality for governmental action, the County’s
               11      political favoritism shown to airlines at the expense of JSX does not pass muster.
               12      Under this analysis, the County may not draw lines for the purpose of arbitrarily
               13      excluding JSX. See Merrifield v. Lockyer, 547 F.3d 978, 991-92 (9th Cir. 2008)
               14      (holding that state action excluding certain workers from an exemption was not
               15      rationally related to a legitimate government interest). Regulations that exclude a
               16      group to placate or procure the political support of powerful constituents do not
               17      satisfy rational basis review. See, e.g., Fowler Packing, 844 F.3d at 815-16 (holding
               18      that a regulatory exclusion designed “to procure the support of [a third party
               19      constituent]” did not satisfy rational basis review).
               20            To date, Defendants have not provided any basis, justification, or reason for
               21      requiring the new Restriction or otherwise wholly excluding JSX from JWA.
               22      (Wilcox Decl. ¶ 79.) The County’s decision to ban JSX is nothing more than an act
               23      of political favoritism—an attempt to attract more airlines to provide service at
               24      JWA’s SIDA terminal (and pocket the associated revenue). The timing of Spirit,
               25      Allegiant, and Southwest’s new routes and services at JWA is not a coincidence.
               26      Apparently, the quid-pro-quo between the County and the airlines required that JSX
               27
               28       The County and Rondinella are both “persons” for purposes of § 1983. See
                       11

COOLEY LLP
                       Womack v. Cnty. of Amador, 551 F. Supp. 2d 1017, 1026 (E.D. Cal. 2008).
ATTORNEYS AT LAW
   SAN DIEGO
                                                                  -21-             MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 27 of 31 Page ID #:80



                   1   be eliminated in exchange for the airlines offering routes and services at JWA. This
                   2   anticompetitive, political favoritism does not pass rational basis review. See Fowler
                   3   Packing, 844 F.3d at 815-16 (politically-motivated exclusion “would not survive
                   4   even rational basis scrutiny”); Bekele v. Ford, 2011 WL 4368566, at *8 (N.D. Cal.
                   5   Sept. 17, 2011) (finding no rational basis where “bigger players” were favored).
                   6         Moreover, JSX knows that the County passed the Restriction, and has refused
                   7   to accommodate JSX, with the intent of eliminating JSX from JWA. (Borgsmiller
                   8   Decl. ¶¶ 10-11.) Rondinella made clear in discussions with JSX’s CEO and one of
                   9   ACI Jet’s owners that the focus of the Restriction was to exclude JSX from JWA.
               10      (Compl. ¶¶ 16, 32, 104.) Rondinella also told ACI Jet’s owner that ACI Jet would
               11      not be awarded a renewed lease unless it refused to allow JSX to operate at ACI Jet.
               12      (Id. ¶ 57.) It is only JSX that is affected; it is only JSX that is banned; and it is only
               13      JSX that has to shoulder the illegitimate burden of the County’s goal of attracting
               14      more airlines at JWA. Plaintiffs are likely to prevail on this claim.
               15            C.     An Injunction is Necessary to Prevent Irreparable Harm
               16            If JSX is not provided a reasonable accommodation, it will suffer irreparable
               17      harm. First, a constitutional violation is per se irreparable harm. “It is well
               18      established that the deprivation of constitutional rights ‘unquestionably constitutes
               19      irreparable injury.’” Hernandez v. Sessions, 872 F.3d 976, 994-95 (9th Cir. 2017)
               20      (citations omitted);see also 11A Fed. Prac. & Proc. Civ. § 2948.1 (3d ed., 2020)
               21      (“When an alleged deprivation of a constitutional right is involved . . . no further
               22      showing of irreparable injury is necessary.”).
               23            Second, if the Restriction takes effect, Plaintiffs will suffer “harm for which
               24      there is no adequate legal remedy.” Ariz. Dream Act Coal. v. Brewer, 757 F.3d 1053,
               25      1068 (9th Cir. 2014).       The lack of any reasonable accommodation threatens
               26      Plaintiffs’ continued existence. (Compl. ¶¶ 4, 32.) JWA is one of JSX’s largest
               27      markets representing 35% of JWA’s customer base. (Wilcox Decl. ¶¶ 9, 85, 86.)
               28      Without injunctive relief, Plaintiffs’ loss will be crippling. JSX’s business is capital
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
                                                                 -22-              MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 28 of 31 Page ID #:81



                   1   intensive where economies of scale are important. (Id. ¶ 86.) The instant shock of a
                   2   loss of a major market that JSX has spent 3 years developing threatens the long-term
                   3   viability of JSX’s services. (See Compl. ¶¶ 110, 185, 199; Wilcox Decl. ¶¶ 86-87.)
                   4   This is irreparable harm. See Doran v. Salem Inn, Inc., 422 U.S. 922, 931-32 (1975)
                   5   (a “substantial loss of business and perhaps even bankruptcy” absent preliminary
                   6   injunctive relief shows “irreparable injury . . . for otherwise a favorable final
                   7   judgment might well be useless”).
                   8         Third, the Restriction will cause incalculable and irreversible damage to
                   9   Plaintiffs’ goodwill, relationships, and reputation if it is forced to cancel flights.
               10      (Wilcox Decl. ¶¶ 89-92.) Absent immediate injunctive relief, every JSX customer’s
               11      itinerary would change, and chaos and customer confusion would be sure to result.
               12      Wilcox Decl. ¶ 32. Some customers who obtain refunds may be unable to purchase
               13      a new flight at a comparable fare, and some dislocated customers would be prevented
               14      from traveling altogether. Id. The resulting online reviews and adverse press will
               15      cause incalculable damage to JSX’s goodwill, which is irreparable harm. Stuhlbarg
               16      Int’l Sales Co., Inc. v. John D. Brush & Co., Inc., 240 F.3d 832, 841 (9th Cir. 2001)
               17      (“Evidence of threatened loss of prospective customers or goodwill certainly
               18      supports a finding of the possibility of irreparable harm.”).
               19            JSX’s harm is real, irreparable, and avoidable. The County faces no prejudice
               20      with a return to the status quo ante. JSX has operated safely out of JWA for years
               21      and ACI Jet remains willing to partner with JSX into 2021 and onward. (Compl. ¶¶
               22      51, 53, 60, 93.)     Moreover, there are numerous other ways that JWA can
               23      accommodate JSX in an efficient and federally compliant manner. Simply put, JSX
               24      will be irreparably harmed if the Restriction is not enjoined.
               25            D.     The Public Interest and Equities Strongly Favor an Injunction
               26            Where, as here, the government is a party, the last two factors of the inquiry
               27      merge. Drakes Bay Oyster Co., 747 F.3d at 1092. “[B]y establishing a likelihood
               28      that [the government’s] policy violates the U.S. Constitution,” as Plaintiffs have here,
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
                                                                -23-             MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 29 of 31 Page ID #:82



                   1   they “have also established that both the public interest and the balance of the equities
                   2   favor a preliminary injunction.” Ariz. Dream Act Coal., 757 F.3d at 1069. This
                   3   should end the Court’s inquiry.
                   4         When balancing the equities, courts “must balance the competing claims of
                   5   injury and must consider the effect on each party of the granting or withholding of
                   6   the requested relief.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008)
                   7   (citation omitted). Allowing the unlawful access restriction to stand will result in the
                   8   elimination of JSX’s access to JWA, the rejection of JSX’s federally approved and
                   9   TSA-compliant business model, and very likely the financial destruction of JSX as a
               10      company. (Wilcox Decl. ¶¶ 9, 89.) Moreover, “it is always in the public interest to
               11      prevent the violation of a party’s constitutional rights.” Melendres v. Arpaio, 695
               12      F.3d 990, 1002 (9th Cir. 2012) (citations omitted).
               13            Absent preliminary relief, Plaintiffs’ customers will suffer a loss of access to
               14      JWA and all the non-SIDA locations at various cities it serves on flights to and from
               15      JWA, as well as the access to convenient and crowd-free flying. (Compl. ¶ 27.) More
               16      than 5,500 travelers to and from JWA contacted the County as a result of the illegal
               17      Restriction and dozens appeared at the County Board meeting on September 15, all
               18      expressing that they prefer to fly on JSX. (Id. ¶¶ 40, 89, 112, 134.) Plaintiffs’ crowd-
               19      free and affordable services have been particularly crucial during the current
               20      pandemic, as thousands of customers have made clear that they will not fly any other
               21      way until there is a vaccine. These travelers made clear that JSX’s crowd-free service
               22      was imperative to their ability to fly during this pandemic, including because they
               23      were immunocompromised, a first responder, a caretaker, or a medical professional.
               24      (See id. ¶¶ 34, 40; Wilcox Decl. ¶ 39, Ex. A.) Similarly, other airport sponsors and
               25      community groups have made clear that JSX’s convenient, non-SIDA short haul
               26      service is integral. (Id. ¶¶ 94-100, Exs. H-K.) Whether because airlines cannot (or
               27      will not) serve the small airport and surrounding community; the practicalities of
               28      people choosing to travel where it is convenient; because JSX provides medically
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
                                                                 -24-             MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 30 of 31 Page ID #:83



                   1   necessary “Angel Wings” flights; or otherwise, it is clear that JSX’s services are
                   2   fundamental to the public. (Id. ¶¶ 39, 103, Exs. A, L.)
                   3         In addition, the County itself will be deprived of the economic benefits of
                   4   JSX’s operations. Currently, JSX’s operation at JWA directly employs more than 50
                   5   individuals who live in or near the County, and hundreds of additional jobs are
                   6   supported indirectly. (Compl. ¶¶ 25, 110, 150; Wilcox Decl. ¶ 88.)
                   7         E.     The Bond Should be Waived
                   8         Given the rights at stake in this case, the Federal Rule of Civil Procedure 65(c)
                   9   bond should be waived. “[T]o require a bond would have a negative impact on
               10      plaintiff’s constitutional rights, as well as the constitutional rights of other members
               11      of the public affected . . . .” Baca v. Moreno Valley Unified Sch. Dist., 936 F. Supp.
               12      719, 738 (C.D. Cal. 1996) (citation omitted). Additionally, there is no chance of
               13      harm to the State. See Johnson v. Couturier, 572 F.3d 1067, 1086 (9th Cir. 2009).
               14      “[R]equiring a bond to issue before enjoining potentially unconstitutional conduct by
               15      a governmental entity simply seems inappropriate, because . . . protection of those
               16      rights should not be contingent upon an ability to pay.” Bible Club v. Placentia-
               17      Yorba Linda Sch. Dist., 573 F. Supp. 2d 1291, 1302 n.6 (C.D. Cal. 2008) (citation
               18      omitted). A bond is neither appropriate nor necessary in this case. Plaintiffs seek
               19      only to return to the status quo, which will increase money for JWA and the County.
               20                                       IV. CONCLUSION
               21
                             For the foregoing reasons, Plaintiffs respectfully—but urgently—request that
               22
                       this Court enter a temporary restraining order consistent with the contemporaneously
               23
                       filed proposed order and grant any other relief this Court deems just and equitable.
               24
               25
               26
               27
               28
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
                                                                -25-             MPA ISO APPLICATION FOR TRO
         Case 8:20-cv-02344-JLS-KES Document 6-1 Filed 12/14/20 Page 31 of 31 Page ID #:84



                   1   Dated:   December 14, 2020   Respectfully submitted,
                   2
                   3
                                                    By:/s/William V. O’Connor
                   4                                   William V. O’Connor
                   5                                Attorneys for Plaintiffs Delux Public Charter,
                                                    LLC d/b/a JSX Air and JetsuiteX, Inc.
                   6
                   7                                BRIDGFORD, GLEASON & ARTINIAN
                   8                                Richard K. Bridgford (CA SBN 119554)
                                                    Richard.Bridgford@Bridgfordlaw.com
                   9                                Michael H. Artinian (CA SBN 203443)
                                                    Mike.Artinian@Bridgfordlaw.com
               10                                   26 Corporate Plaza, Suite 250
                                                    Newport Beach, CA 92660
               11                                   Telephone: (949) 831-6611
               12                                   Facsimile: (949) 831-6622

               13                                   COOLEY LLP
                                                    William V. O'Connor (CA SBN 216650)
               14                                   woconnor@cooley.com
               15                                   4401 Eastgate Mall
                                                    San Diego, CA 92121-1909
               16                                   Telephone: (858) 550-6000
                                                    Facsimile: (858) 550-6420
               17
                                                    COOLEY LLP
               18                                   J. Parker Erkmann (Pro hac vice to be filed)
               19                                   perkmann@cooley.com
                                                    1299 Pennsylvania Avenue, NW, Ste 700
               20                                   Washington, DC 20004-2400
                                                    Telephone: (202) 776-2036
               21                                   Facsimile: (202) 842-7899
               22
                                                    Attorneys for Plaintiffs
               23
               24
               25
               26
               27
               28
COOLEY LLP
ATTORNEYS AT LAW
   SAN DIEGO
                                                      -26-             MPA ISO APPLICATION FOR TRO
